[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING RE RESPONSIBILITY FOR GARNISHMENT FEE OF DEFENDANT'S BANKACCOUNT
The court finds that General Statutes § 52-261 is controlling, in that it provides for a 10% fee to the sheriff for levying an execution on the defendant's bank account. Although the court feels that this sum might be excessive, it is, nevertheless the opinion of the court that the statute is CT Page 13332 mandatory.
Therefore, the sum of $4,332.50 is properly taxable costs due to the plaintiff.
Freed, J.